Citation Nr: 0033174	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  95-19 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a fracture of the right femur.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for a low back disorder and granted, in pertinent part, 
entitlement to service connection for residuals of a right 
femur fracture, evaluated as 10 percent disabling, effective 
from November 16, 1993.  The veteran filed a timely notice of 
disagreement and substantive appeal as to the denial of 
service connection for a low back disorder and as to the 10 
percent evaluation assigned for the residuals of a right 
femur fracture.  

For reasons that will become apparent, the issue of 
entitlement to service connection for a low back disorder 
will be addressed in the REMAND portion of this decision.  

The Board notes that in his May 1995 substantive appeal, the 
veteran also stated that all areas injured in an in-service 
accident had increased in pain and lack of mobility.  He also 
alleged malpractice in that a rod was still in his left femur 
and could not be removed.  These matters are referred to the 
RO for appropriate action.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The evidence of record reflects that the veteran's 
residuals of a right femur fracture are manifested by some 
pain in the hips and knees with no loss of motion.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right femur fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect the veteran suffered a 
contusion to the ribs in April 1982 and was restricted from 
lifting over ten pounds for a period of time.  Clinical 
records dated in July 1982 reflect the veteran suffered 
multiple trauma in a motor vehicle accident, including 
fractures of the mandible, right maxilla, bilateral femurs, 
left acetabular, and right forearm as well as contusions of 
the lungs.  It was noted there was no artery or nerve 
involvement with the fractures.  Rods were placed in both 
femurs.  A July 1982 nursing record notes that examination of 
the cervical spine was negative.  Clinical records dated in 
October 1983 note that x-ray examination showed bilateral 
Kuntscher nails in the femora which appeared to be covered by 
bone on the most proximal end.  The veteran underwent removal 
of the Kuntscher nail from the right femur.  The veteran was 
out of bed and ambulating with assistance on the first 
postoperative day.  It was also noted the wounds appeared to 
heal without any problems.  

A report of medical examination dated in December 1983 notes 
limited range of motion in the right wrist and rod removal 
from the right femur and right forearm in October 1983.  The 
spine was clinically evaluated as normal.  Clinical records 
dated in 1984 reflect complaints of pain in the feet as well 
as soreness in the left hip and left shoulder pain.  

Upon VA joint examination dated in July 1994, the veteran 
complained of pain from time to time in the hip and knees.  
The examiner noted the veteran complained of the right hip 
bothering him most, although the left acetabulum was the one 
that was fractured.  Examination of the hips revealed 45 
degrees of abduction and 125 degrees flexion in both hips.  
The examiner also noted that the veteran seemed to have full 
range of motion in the shin at the present time.  A relevant 
diagnosis of a history of fractures of the femurs bilaterally 
at about the mid-point with no loss of motion but some pain 
in the hips and knees was noted.  A radiological report of 
both femora revealed solid healed bilateral mid shaft 
fractures with an intramedullary rod in the left femoral 
shaft with no loosening.  The alignments were noted as 
normal.  

Upon VA general medical examination dated in July 1994, 
physical examination of the veteran was noted as not 
remarkable.  

The record reflects that a December 1995 letter from the RO 
to the veteran was returned as unclaimed.  Additional 
memorandums in the file reflect that notifications of VA 
examinations scheduled for August 1997 were returned as 
undelivered.  September 1997 notifications of examinations 
scheduled in October 1997 were also returned with the 
envelope marked "Return to Sender."

In March 2000, the RO received notification of the veteran's 
address on file at the veteran's credit union.  The address 
was identical to one already on file with the RO.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2000).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Impairment of the femur is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255, which provides that a 10 
percent evaluation is warranted for malunion of the femur 
with slight knee or hip disability.  A 20 percent evaluation 
is warranted for malunion of the femur with moderate knee or 
hip disability.  Malunion of the femur with marked knee or 
hip disability warrants a 30 percent evaluation.  A 60 
percent evaluation is warranted for fracture of the surgical 
neck of the femur with a false joint.  Fracture of the shaft 
or anatomical neck of the femur with nonunion but without 
loose motion, and weight-bearing preserved with the aid of a 
brace also warrants a 60 percent evaluation.  An 80 percent 
evaluation is warranted for fracture of the shaft or 
anatomical neck of the femur with nonunion and loss motion 
(spiral or oblique fracture).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

The terms "mild" "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  

The Board notes that in the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assessment of a disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  In Fenderson, it was 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 12 
Vet. App. at 125.

The evidence of record reflects that the veteran's residuals 
of a right femur fracture are manifested by some pain in the 
hips and knees with no loss of motion.  The service medical 
records reflect that the right femur rod was removed in 
October 1983 and the veteran was able to ambulate without 
assistance on the first postoperative day.  The wounds were 
noted as appearing to heal without problems at that time.  
Additionally, a July 1994 VA x-ray report of both femora 
showed solid healed bilateral mid shaft fractures with an 
intramedullary rod in the left femoral shaft with no 
loosening and normal alignments.  The Board finds this 
evidence more nearly approximates to malunion of the femur 
with slight knee or hip disability.  

The Board recognizes that the Court has also held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the 
instant case, the record is silent for any indication of 
treatment for pain relief or for any loss of motion.  The 
Board notes that the RO scheduled the veteran for additional 
VA examinations in order to assess his current complaints; 
however, the veteran failed to appear for those examinations.  
Furthermore, the RO's attempts to contact the veteran by mail 
have been unsuccessful as have efforts to obtain a current 
address.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  Examples of good cause include, but are not limited 
to, illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655 (2000).

Here, good cause has not been demonstrated.  The veteran has 
not attempted to reschedule his examination or to provide 
additional medical evidence.  In fact, it does not appear 
from the record that the veteran has made any attempts to 
contact the RO since filing his May 1995 substantive appeal.  
The "duty to assist" the veteran in the development of 
facts pertinent to his claim is not a  "one-way street," 
wherein the entire burden of such development is placed on 
the VA.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In a 
case such as this, where additional development is required 
to establish the entitlement to increased benefits, the 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  In such a situation, the Board has no alternative 
but to deny the veteran's claim.

Accordingly, in the absence of competent medical evidence of 
moderate or marked hip or knee disability, fracture of the 
surgical neck of the femur with a false joint, fracture of 
the shaft or anatomical neck of the femur with nonunion with 
weight-bearing preserved with the aid of a brace, or with 
loose motion; an evaluation in excess of 10 percent for 
residuals of a right femur fracture is not warranted.  

Finally, the Board notes that it has considered all of the 
evidence, to include service medical records and the post-
service medical records to date.  A disability evaluation in 
excess of 10 percent was denied based on the totality of the 
evidence, without predominant focus on the recent evidence of 
record.  Such review is consistent with the Court's recent 
decision in Fenderson.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right femur fracture is denied.



REMAND

In regard to the veteran's claim of entitlement to service 
connection for a low back disorder, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand as to the 
issue of entitlement to service connection for a low back 
disorder is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals




 

